DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/13/22, for application number 16/872,126 has been received and entered into record.  Claims 1, 2, 6, 8, 11-14, and 17 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPub 2020/0089270, in view of Dickerson et al., US PGPub 2016/0072513.
Regarding Claim 1, Kim discloses a method for providing a clock signal to an application [using device of Fig. 1], the method comprising:
receiving time information from a clock source device [PLL 106 generates a clock signal 148, which is passed through interface 122 to memory device 104 to be distributed by CLK distribution 128];
determining a time difference between the clock source device and the clock signal [drift detection circuit 136 detects the time drift between the clock signal provided to the memory device 104 and the clock signals that are distributed, par 16, ll. 8-11, 14-16]; 
calibrating a first time unit using the clock source device [memory controller 102 conducts periodic timing calibration to determine drift in the clock signal provided to memory device 104, par 17, ll. 1-5]; and 
during calibrating the first time unit, and while the clock source device is available, using a second time unit for providing the clock signal to the application [when timing calibration is being performed, a separate clock signal (slow clk 150) is used (slow clk 150 and PLL clk 148 are both provided to clock selection circuit 116, which then provides the clock from memory controller 102 to memory device 104), Fig. 1; par 17, ll. 1-5].
However, Kim does not explicitly teach calibrating in response to the time difference being above a predetermined threshold.
In the analogous art of timing and synchronization systems, Dickerson teaches calibrating in response to the time difference being above a predetermined threshold [FIG. 5 if YES at (306)—that is the time difference is greater than a limit; step (500) a flywheel oscillator FO (mapped to first time unit) is updated (that is calibrated) to the external reference device, see par. 78, 80].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Dickerson before him before the effective filling date of the claimed invention, to incorporate the calibration at a set threshold as taught by Dickerson, into the method as disclosed by Kim, to ensure critical errors are avoided by addressing errors when they arise [par 12, 13].
Regarding Claim 2, Kim and Dickerson disclose the method of Claim 1.  Kim discloses a clock source device [memory controller 102 sending clk signals to memory device 104, Fig. 1] and Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, adjusting the first time unit and/or the second time unit to the clock device, and using the first time unit and/or the second time unit for providing the clock signal to the application [NO at (306)—the time difference is below or greater than the limit—the method still proceeds to step (500) which adjusts the FO to the external reference device which provides the signal to the first counter and to the display application as discussed before. ll. 80].
Regarding Claim 3, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being below or equal to the predetermined threshold, coupling the first time unit and the second time unit [in FIG. 7, when the time difference is below or equal to the limit (NO at 306), the method proceeds to the DAC control step (702). “In the DAC control step 702, the control switch 608 Switches control of the FO 402 from the Fractional-N PLL 602 to control through the DAC 206 as shown in FIG. 6 (via the Voltage control 216 and the analog tuning Voltage 218, as selected and passed on to the flywheel oscillator 402 via the selected tune voltage 616)”, par. 112. The DAC receives its timing output (216) from the HO (second time unit) “The DAC 206 converts the digital Voltage control value signal received from the Voltage control 216 and converts it to the analog tuning Voltage 218. The analog tuning Voltage 218 is output to the holdover oscillator 208, which is electrically coupled to both the DAC 206 and the first counter 210”, par. 46. In summary, the outputs of the HO and the FO are synchronized (i.e. coupled)].
Regarding Claim 4, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, decoupling the first time unit and the second time unit [“the time error output is used by the clock control module to determine the voltage control when the external reference time signal is reliable”, par. 16. “An oscillator designed to provide specified accuracy in the event of loss of the external reference time signal is commonly called a holdover oscillator (HO)”, par. 8. Interpretation, the HO and the FO are initially decoupled in response to the time difference above the limit and the external reference is available].
Regarding Claim 5, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses in response to the time difference being above the predetermined threshold, before calibrating the first time unit, creating or starting the first time unit or the second time unit [based on the 112 interpretation above, both the HO and FO are running periodically, see pars. 34 and 45, the time comparator receives the first and second time units from both the holdover oscillator and the flywheel oscillator before calibrating the first time unit, par. 78, ll. 3-9].
Regarding Claim 6, Kim and Dickerson disclose the method of Claim 1.  Kim further discloses during calibrating the first time unit, operating the second time unit independently of the clock source device and the first time unit [slow CLK is used during time drift detection, and is separate from the PLL CLK signal provided, Fig. 1].
Regarding Claim 8, Kim and Dickerson disclose the method of Claim 1.  Dickerson further discloses wherein the clock source device is a grand master clock [par. 7 time settings are disciplined clocks to an external reference, i.e. the external reference is a master clock which used to disciplines times/clocks of the system].
Regarding Claim 11, Kim and Dickerson disclose the method of Claim 1.  Kim discloses a clock source device [memory controller 102 sending clk signals to memory device 104, Fig. 1] and Dickerson further discloses after calibrating the first time unit, setting the second time unit using the first time unit and/or the clock device [HO is adjusted using the external reference after each time adjustment step (316 FIG. 7), “[t]he clock control module 204 uses the inputs of the time error output 214 and HO data 220 and performance trends to regulate the HO 208”, par. 45. See also par. 63].
Regarding Claim 12, Kim and Dickerson disclose the method of Claim 1.  Kim discloses a clock source device [memory controller 102 sending clk signals to memory device 104, Fig. 1] and Dickerson further discloses wherein setting the second time unit using the first time unit and/or the clock device is executed at a pre-determined time after determining the time difference or upon receipt of a coordination signal [the HO is continuously adjusted using the external reference, par. 45. “Continuous tracking, where the clock system 200 continually adjusts the frequency 226 of the holdover oscillator 208 to minimize the error at the output of the time comparator 202 (this is a form of phase-locked loop (PLL))”, par. 45, upon available of the external clock, i.e. GPS receives reference signal from GPS satellite typically 1 PPS- par. 0035; see also par. 0069 — set time function using fixed counter circuit).
Regarding Claim 13, Kim discloses a first device for providing a clock signal to an application [memory controller 102 providing clock signal, Fig. 1].  The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and is rejected accordingly. 
Regarding Claim 14, Kim and Dickerson disclose the first device of Claim 13.  Claim 14 repeats the same limitations as recited in Claim 6, and is rejected accordingly.
Regarding Claim 15, Kim and Dickerson disclose the first device of Claim 13.  Dickerson further discloses wherein the first device is further configured to: execute the application or to provide the clock signal to a further device configured to execute the application [FIG. 2 the first time unit (208) provides signals (226) to a display (212) which by design (either the device 200 or display 212) include a GPU for processing said signals. The device also includes processors for executing and adjusting time signals, see pars. 39 and 119].
Regarding Claims 17-20, Kim and Dickerson disclose the first device of Claim 13.  Claims 17-20 repeat the same limitations as recited in Claims 2-5, respectively, and are rejected accordingly.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dickerson, and further in view of Bedrosian, US PGPub 2013/0039359.
Regarding Claim 7, Kim and Dickerson disclose the method of Claim 6.   Kim further teaches the operating of the second time independently [slow CLK is used during time drift detection, and is separate from the PLL CLK signal provided, Fig. 1]. 
In the analogous art of time synchronization, Bedrosian teaches a method of synchronization declaring the clock signal as valid during a holdover time period and declaring the clock signal as invalid after the holdover time period [FIG. 6 during synchronizing time of a slave clock to master clock, declaring a time holdover mode during synchronization between time intervals t1 and t3, par. 46. When “the local clock achieves synchronized operation with the master and exits the time-holdover recovery process”, par. 48].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Bedrosian before him before the effective filling date of the claimed invention, to incorporate the determination of valid and invalid clock signals as taught by Bedrosian into the method as disclosed by Kim and Dickerson, to ensure syntonization and maintain time synchronization [Bedrosian, par 7, 46]. 
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dickerson, and further in view of Thubert et al., US PGPub 2017/0353292.
Regarding Claim 9, Kim and Dickerson disclose the method of Claim 1.  Dickerson discloses the external reference is in use for GPS and navigation satellite which are “traceable to international standards”, pars. 7 and 34-35. However, the combination of references does not explicitly teach wherein the clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, IEC 61588, or IEC 61850-9-3.
In the analogous art of clock synchronization, Thubert teaches a method of generating synchronized clocks wherein a clock signal is provided in a form of messages according to a standard of the group consisting of: IEEE 1588, TEC 61588, or IEC 61850-9-3 [“one or more of the master clock devices 14 can be configured to provide a Grand Master Clock according to IEEE 1588 Precision Time Protocol (PTP)”, par. 23. Note the claim is in the alternative].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Thubert before him before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Kim and Dickerson, to comply with industry standards for generating clock signals. One skilled in the art would have recognized that the results of such implementations were predictable (KSR Int'l Co. v. Teleflex Inc. - 550 U.S. 398, 127 S. Ct. 1727 (2007)). 
Regarding Claim 10, Kim and Dickerson disclose the method of Claim 1.  However, Kim and Dickerson do not explicitly teach wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit.
In the analogous art of clock synchronization, Thubert teaches wherein an ordinary clock or a boundary clock comprises the first time unit and the second time unit [ordinary and boundary clocks are implemented as defined by the IEEE 1588 standard to include one or more PTT ports, par. 55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Dickerson, and Thubert before him before the effective filling date of the claimed invention to have implemented the teachings of implementing clocks per the IEEE standards as taught in Thubert in the disclosed method of Kim and Dickerson, to comply with industry standards for generating clock signals. One skilled in the art would have recognized that the results of such implementations were predictable (KSR Int'l Co. v. Teleflex Inc. - 550 U.S. 398, 127 S. Ct. 1727 (2007)). 
Regarding Claim 16, Kim and Dickerson disclose the first device of Claim 13.  Claim 16 recites an ordinary or a boundary clock device which are recited in the method of Claim 10 and are therefore rejected accordingly.

Response to Arguments	
Applicant's arguments filed 06/13/22 have been fully considered but they are not persuasive.
Applicant argues Kim does not teach or suggest a clock source device and instead discloses a clock destination device.  Examiner respectfully disagrees.
Specifically, Applicant argues Kim does not disclose performing timing difference determinations based on a clock source device, and instead discloses drift tracking logic in memory controller 102 receives phase delay information from drift detection circuit 136 in memory device 104.  
Examiner notes drift detection circuit 136 detects the time drift between the clock signal provided to memory device 104 from memory controller 102 (the clock source device), and the clock signals being distributed in memory device 104.  The claim as presented does not require the timing determination to be performed in any particular location, and as such, under the broadest reasonable interpretation, the performance of timing difference reads on the disclosure of Kim.  
Applicant also argues Dickerson cannot be combined with Kim to read on the elements of claim 1.  Examiner respectfully disagrees.
Applicant argues there is no motivation to combine the references of Kim and Dickerson, specifically arguing the combination would change the principle operation of the prior art invention being modified, as noted in MPEP 2143.01 (VI).  However, Applicant appears to simply argue Dickerson does not teach anything related to the determination of clock drift and concludes there would be no motivation to combine the references.  
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dickerson discloses determination of time errors and addressing the errors as they arise to avoid critical errors.  As such, there would be motivation to combine Dickerson with Kim to address the concerns of clock signals and timing errors. 
Additionally, as to Applicant’s argument as to incorporating the features of Dickerson into that of Kim, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   
As no additional arguments were presented, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186